

Exhibit 10.1
Execution Document
 
 
Così, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
 
August 31, 2011
 
James Hyatt
c/o Così, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
 
Dear Jim:
 
This letter will confirm our mutual agreement regarding the terms of your
resignation from Così, Inc. (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings set forth in your Employment Agreement,
dated September 15, 2007, as amended by the First Amendment, dated December 18,
2008 (as amended, the “Employment Agreement”).
 
You agree that your separation from the Company shall be effective as of
September 23, 2011 (the “Separation Date”) and as of such date you shall cease
to be employed by the Company and each and every subsidiary or affiliate of the
Company in any capacity.  You agree that your separation from the Company is a
voluntary termination of your employment, made by you without Good Reason.  You
further agree to waive any right to reinstatement or future employment with the
Company following your separation from the Company on the Separation Date.  In
connection with your separation from the Company, effective as of August 29,
2011, you hereby resign from your position as President of the Company, from
your position as Chief Executive Officer of the Company, from your position as a
member of the Board of Directors of the Company, and from any and all other
positions held by you with the Company, its subsidiaries and any other of its
affiliated entities.
 
You will be entitled to your Accrued Benefits through the Separation Date in
accordance with the terms of your Employment Agreement.  All granted but
unvested Shares as of the Separation Date will be forfeited by you in accordance
with the terms of your Employment Agreement.  You acknowledge and agree that,
other than the payments and benefits expressly set forth in this Agreement, you
have received all compensation to which you are entitled from the Company, and
you are not entitled to any other payments or benefits from the Company.
 
You covenant and agree not to engage in any act or make any statement that is
intended, or may reasonably be expected, to harm the reputation, business,
prospects or operations of the Company or its subsidiaries, affiliates,
officers, directors, stockholders, employees, agents, or franchisees.  The
Company will instruct its senior management and directors not to engage in any
act or say anything that is intended, or may reasonably be expected, to harm
your reputation or business prospects and further agrees to make no official
statements that are intended, or may reasonably be expected, to harm your
reputation or business prospects.  Nothing in this letter agreement shall
prohibit any person from making any truthful statements to the extent required
by law or legal process.  You further acknowledge and affirm your continuing
obligations under Sections 9, 10, 11 and 12 of your Employment Agreement
regarding confidential information, non-competition, non-solicitation of
employees of the Company and the Company’s ability to enforce such provisions
following the Separation Date, respectively.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Prior to and after the Separation Date, you agree that you will reasonably
cooperate with the Company, its subsidiaries and affiliates, at any level, and
any of their officers, directors, shareholders, employees or designated
attorneys, representatives and agents:  (A) concerning requests for information
about the business of the Company or its subsidiaries or affiliates or your
involvement and participation therein; (B) in connection with any investigation
or review by the Company or any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while you were employed by the Company;
and (C) with respect to transition and succession matters.  Your cooperation
shall include, but not be limited to (taking into account your personal and
professional obligations, including those to any new employer or entity to which
you provide services), being available to meet and speak with officers or
employees of the Company and/or the Company’s counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing.  You shall be entitled to reimbursement,
upon receipt by the Company of suitable documentation, for reasonable,
documented travel and other expenses which you may incur at the specific request
of the Company and as approved by the Company in accordance with its policies
and procedures established from time to time.
 
On or prior to the Separation Date, you agree to return to the Company all
Company property in your possession or use, including, without limitation, all
automobiles, fax machines, printers, cell phones, credit cards, building-access
cards and keys, other electronic equipment, and any records, software or other
data from your personal computers or laptops which are not themselves Company
property, however stored, relating to the Company’s confidential information.
 
You agree to release the Company from any and all claims you may have pursuant
to the release set forth in Annex A hereto.
 
This letter agreement is not intended, and shall not be construed, as an
admission that either you or the Company have violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever.  This letter agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to the principles of conflict of laws.  This letter agreement
may be executed in one or more counterparts, including emailed or telecopied
facsimiles, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
 
 
-2-

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign on the space provided below and return the enclosed executed copy of
this letter agreement, which will then constitute our agreement with respect to
the foregoing matters.
 
 
 

  Very truly yours           COSÌ, INC.                      
 
By:
/s/ Mark Demilio       Name: Mark Demilio        Title:   Chairman of the Board
         

 
Acknowledged and Agreed:
 

         
/s/  James Hyatt
   
 
 
James Hyatt
   
 
 
 
   
 
   Dated:  8-31-11                  



 
 
 

 
 
 
 
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
ANNEX A
 
RELEASE
 
For and in consideration of the payments and/or other benefits to be provided to
and/or on behalf of you pursuant to this letter agreement, and the agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which you hereby acknowledge and agree, you, James Hyatt, on
behalf of you and your heirs, beneficiaries, agents, executors and assigns,
hereby voluntarily, knowingly, and willingly release and forever discharge Così,
Inc. (the “Company”) and its stockholders, parents, affiliates, subsidiaries,
divisions, any and all current and former directors, officers, executives and
agents thereof, and their heirs, agents and assigns, and any and all pension
benefit or welfare benefit plans of the Company, including current and former
trustees and administrators of such pension benefit and welfare benefit plans,
from any and all actions, causes of action in law or in equity, administrative
proceedings, suits, claims, debts, liens, sums of money, charges, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, and demands whatsoever, in law or equity, whether known or unknown,
which may have existed or which may now exist, from the beginning of time to the
date of this letter agreement, including, without limitation, any claims you may
have arising from or relating to your employment or termination from employment
with the Company, and further including a release of any rights or claims you
may have under Title VII of the Civil Rights Act of 1964, as amended, and the
Civil Rights Act of 1991 (which prohibit discrimination in employment based upon
race, color, sex, religion and national origin); the Americans with Disabilities
Act of 1990, as amended, and the Rehabilitation Act of 1973 (which prohibit
discrimination based upon disability); the Family and Medical Leave Act of 1993
(which prohibits discrimination based on requesting or taking a family or
medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment, including, but
not limited to, the Illinois Human Rights Act, and the Illinois Wage Payment and
Collection Act and any other laws regarding the payment of wages, to the maximum
extent permitted by law.  This release further includes a release by you of any
claims for wrongful discharge, breach of contract, torts or any other claims in
any way related to your employment with or resignation or termination from the
Company.  This release also includes a release of any claims for age
discrimination under the Age Discrimination in Employment Act, as amended (the
“ADEA”).  The ADEA requires that you be advised to consult with an attorney
before you waive any claim under the ADEA.  In addition, the ADEA provides you
with at least twenty-one (21) days to decide whether to waive claims under the
ADEA and seven (7) days after you sign the waiver to revoke that waiver.
 
 
 

--------------------------------------------------------------------------------

 
 
This Annex A, which forms a part of and is incorporated into this letter
agreement, shall operate as a general release and a covenant not to sue to the
extent permitted by law.  It is the intention of the parties in executing this
letter agreement that it shall be an effective bar to each and every claim,
demand, and cause of action described in this Annex A, including known and
unknown claims.  This release is not intended as a bar to any claim that, by
law, may not be waived.  You agree to waive any right to any monetary recovery
should any federal, state or local administrative agency pursue any claims on
your behalf arising out of or related to your employment with and/or termination
from your employment with the Company.  You acknowledges that you have not
suffered any on-the-job injury or condition for which you have not already filed
a claim.  You further acknowledge that you have no pending claims against the
Company.
 
 
A-2